—Proceeding pursuant to Judiciary Law § 509, by the petitioner, a defendant in a criminal action entitled People v Christopher O’Neill, pending trial, inter alia, for murder in the first degree under Westchester County Indictment Nos. 01-0511-01, 02, and 03, to direct the respondents New York State Office of Court Administration and the Commissioner of Jurors of Westchester County to disclose to the petitioner’s counsel all juror qualification questionnaires and a record of the persons who were found not qualified or disqualified or who were exempted or excused, and the reasons therefor, or, in the alternative, to direct the Commissioner of Jurors of Westchester County and the New York State Office of Court Administration to provide these materials to the court, and seal the materials for appellate review.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements (see, Matter of Hale, 239 AD2d 500; see generally, Matter of Newsday, Inc. v Sise, 120 AD2d 8, affd 71 NY2d 146, cert denied 486 US 1056). McGinity, J. P., H. Miller, Feuerstein and Cozier, JJ., concur.